Citation Nr: 0700960	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, residual 
of head injury.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a right 
ankle disability and residuals of a head injury.

The veteran presented testimony before the undersigned 
Veterans' Law Judge, at a September 2005 Travel Board 
hearing.  A transcript of the hearing is of record.  

This case was remanded by the Board for further development 
in December 2005.

The issue of service connection for headaches, residual of 
head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right ankle disability is manifested by recurrent 
sprain and arthritis.

2.  Right ankle arthritis did not manifest in service or for 
several years following separation from service. 


CONCLUSION OF LAW

A right ankle disability was not incurred during service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims were received in April 
2002.  In correspondence dated in June 2002 and January 2006, 
he was notified of the provisions of the VCAA as they pertain 
to the issue of service connection.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received this notice 
in June 2006.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

The veteran contends that he is entitled to service 
connection for a right ankle sprain.  The Board has 
considered the appellant's contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

Service medical records reflect that the veteran sprained his 
right ankle during a baseball game in June 1967.  Upon 
observation the ankle was swollen and the veteran could not 
walk on it.  He was given crutches and told to return in a 
few days.  No diagnosis was rendered.  When he returned, 
three days later, it was noted that the ankle looked good.  
He was told to return to the clinic only if necessary.  It 
was not indicated that he should continue using crutches.  
There is no medical evidence of any recurrent or unresolved 
ankle problems for his final two weeks of service.  

Post-service VA outpatient treatment records are largely 
negative for complaints or treatment for right ankle sprains 
or a diagnosed right ankle disorder- with the exception of 
records dated in December 2002 which shows that the veteran 
then complained of chronic right ankle pain problems.  A July 
2003 clinical note reflects that the veteran was seen for a 
routine follow-up where he indicated that he was seeking 
service connection for his right ankle.  The veteran related 
his military injury and stated he had weak ankles which twist 
easily and "give way" and have caused him to fall at times.  

At the Board hearing in September 2005, the veteran testified 
that when he injured his ankle in service he was diagnosed 
with a hairline fracture.  He also testified that following 
separation from service he did not seek medical treatment for 
his ankle until 1973; whereupon he was seen several times, 
but not on a regular basis.  He also stated that wore ankle 
braces/supports because he twisted his ankle a lot.  The 
veteran also submitted lay testimony of his wife, who 
indicated she has known the veteran since 1978 and that he 
has had ongoing problems with his ankles which he related to 
a military injury.  

The veteran underwent a VA examination in July 2006.  Upon 
physical observation he had normal gait and posture.  The 
right ankle was normal in appearance with no varus or varus 
angulations.  There was no edema or evidence of joint 
effusion or erythema.  There was no sign of tenderness or 
pain with range of motion testing.  The veteran was able to 
heel and toe walk without difficulty.  X-rays of the right 
ankle showed mild arthritis.  The diagnosis was right ankle 
recurrent sprain, with arthritis.  The physician opined that 
the veteran did give a history of recurrent ankle sprain; 
however there was a lack of medical evidence to indicate an 
ongoing chronic problem with recurrent ankle pain or 
symptoms.  Therefore, a right ankle disorder was not as 
likely as not related to the veteran's military service.  

Based upon a review of the cumulative evidence in this 
appeal, the Board finds service connection is not warranted 
for a right ankle disability.  As a preliminary matter, the 
right ankle arthritis may not be presumed to have been 
incurred during service because it did not manifest within 
the first post-service year, but rather in 2006, more than 
thirty years following separation from service.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, the Board finds that the first manifestations of 
both the arthritis and recurrent right ankle sprain are more 
than 25 years after service and are too remote in time from 
service to relate to service -absent competent (medical) 
evidence to the contrary.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence 
of a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  The July 2006 VA examiner has indicated that both 
the current arthritis of the right ankle and the recurrent 
right ankle sprain are not related to the right ankle injury 
in service.  The Board finds this medical opinion to be 
competent; and persuasive evidence that no relationship 
exists between the veteran's injury in service and his 
current right ankle disorders.  Thus service connection is 
not warranted.

The Board has considered the personal testimony of the 
veteran and of his spouse, both of whom relate a long history 
of recurrent ankle sprains, but notes however, that where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran and his 
wife are not competent to provide evidence that requires 
medical knowledge such as the etiology of his arthritis and 
recurrent ankle sprain disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a right 
ankle disability have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).



ORDER

Service connection for a right ankle disability is denied.


REMAND

The veteran contends he is entitled to service connection for 
residuals of a head injury, which have manifested as chronic 
headaches.

The Board observes that following the issuance of the last 
Supplemental Statement of the Case (SSOC), dated in August 
2006, the veteran submitted additional private medical 
evidence to the Board.  As the veteran has not waived agency 
of original jurisdiction (AOJ) consideration of this 
evidence, the case must be remanded for due process 
considerations.  38 C.F.R. § 20.1304(c) (2006).  Thus, while 
the Board regrets the additional delay caused by this remand, 
the claims folder and the additional evidence must be 
returned to the RO for their review, adjudication and for 
preparation of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO should again review the newly 
submitted evidence concerning the claimed 
headaches, and undertake any additional 
development deemed necessary.  
Thereafter, if the benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


